DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 10 January, 2022.
Claims 4, 10, 11, 14, 20 and 22 - 25 have been amended.
Claim 26 has been canceled.
Claims 1, 3, 4, 6 - 25 and 27 are currently pending and have been examined.
This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6 – 8, 12, 13, 15 - 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al.: (US PGPUB 2009/0108016).
CLAIMS 1, 17, 20 and 23 – 26
Subbarao discloses a portable emergency telehealth system that includes the following limitations:
A method performed by at least one apparatus; (Brown Figure 2);
the method comprising: 
obtaining release information representative of a release of at least one medical module of a medical kit; obtaining locking information representative of a locking of a medical module; (Brown 0026, 0042, 0054, 0060, 0061);
a medical kit comprising multiple medical modules and a container for receiving the multiple medical modules; (Brown 0027 - 0030 Figure 1);
releasing or triggering a release of the at least one medical module of the medical kit thereby bringing the at least one medical module from an unreleased into a released state, such that a targeted use of the medical module of the medical kit and/or the contents of the medical module of the medical kit by the user of the medical kit is enabled in the released state; (Brown 0042, 0054, 0060, ).
Brown discloses a portable medication dispensing system that includes a portable tote – i.e. a medical kit comprising a housing and a plurality of securable compartments or receptacles – i.e. medical modules - for holding medications and other medical items or devices. Each receptacle includes a latch that is in a locked position until unlocked by a controller – i.e. bring the at least one medical module from an unreleased state to a released state. The controller determines if a user is authorized to access a particular receptacle, and if so, unlocks the receptacle so that the user can use the contents for a patient. Each time a receptacle is locked or unlocked, the system records information related to that transaction - i.e. obtaining release information and obtaining locking information. 
Examiner notes that “releasing” or “locking” a medical module to allow for its use may include unlocking or locking a physical access control device such as an electronic lock. Alternately, locking/unlocking a medical module to allow for its use may involve a program-controlled access protocol such that the user may have physical access to the medical module, but the medical module is prevented from operating due to a software lock.

CLAIMS 3 and 4
Brown discloses the limitation above relative to Claim 1. Additionally, Brown discloses the following limitations:
wherein the medical module of the medical kit is a medicament module, a medical device module and/or a print module; (Brown 0007); disclosing medication bins;
wherein use of the medical module of the medical kit and/or the contents of the medical module of the medical kit is prevented in the non-released state; (Brown 0027); disclosing a latch in a closed position to prevent the use of the device or contents.
CLAIM 6
Brown discloses the limitation above relative to Claim 1. Additionally, Brown discloses the following limitations:
outputting that the medical module of the medical kit is released; and/or outputting that the medical module of the medical kit is not released; (Brown 0033, 0060, 0061); disclosing indicator lights and recording when the receptacle is locked or unlocked.
CLAIMS 7, 8, 21 and 27
Brown discloses the limitation above relative to Claim 1. Additionally, Brown discloses the following limitations:
wherein the medical kit comprises a communication device for communication with the medical module of the medical kit and/or with a data processing system; wherein the communication device communicates with the medical module of the medical kit and/or the data processing system at least partially via a wireless connection; (Brown 0026, 0033, 0038, 0060, 0061); disclosing a communication interface for wireless 
CLAIM 12
Brown discloses the limitation above relative to Claim 1. Additionally, Brown discloses the following limitations:
detecting a use and/or consumption with regard to the medical module of the medical kit; (Brown 0026) – disclosing usage information.
CLAIMS 13 and 18
Brown discloses the limitation above relative to Claim 1. Additionally, Brown discloses the following limitations:
detecting information about the medical module of the medical kit; and providing the information about the medical module of the medical kit; (Brown 0060) – disclosing obtaining and providing information about the medical module.
CLAIM 15
Brown discloses the limitation above relative to Claim 1. Additionally, Brown discloses the following limitations:
wherein release information provided by a data processing system is obtained; (Brown 0060); disclosing receiving an unlock instruction from the controller.
CLAIMS 16 and 19
Brown discloses the limitation above relative to Claim 1. Additionally, Brown discloses the following limitations:
verifying an authorization of a user of the medical kit to release a medical module of the medical kit; and releasing or triggering a release of the medical module of the medical kit if the verification of the authorization was successful; (Brown 0042) disclosing that 
CLAIM 22
Brown discloses the limitation above relative to Claim 1. Additionally, Brown discloses the following limitations:
wherein the medical module of the medical kit has a lock such that use of the medical module of the medical kit and/or the contents of the medical module of the medical kit is prevented in the non-released state, and/or that use of the medical module of the medical kit and/or the contents of the medical module of the medical kit is possible in the released state; (Brown 0028, 0060, 0061); disclosing locks on bins that can be opened to provide access, or remain locked to prevent access.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 – 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al.: (US PGPUB 2009/0108016) in view of Official Notice.
CLAIMS 9 - 11
Brown discloses the limitation above relative to Claim 7. With respect to the following limitations:
wherein the medical kit comprises at least one translator device, wherein the communication of the communication device with the medical module of the medical kit takes place at least partially via the translator device;
wherein the communication device communicates with the translator device and/or the translator device communicates with the medical module of the medical kit at least partially via a wireless connection; (Brown 0038);
wherein the container is configured for receiving the communication device and/or the translator device; (Brown 0064,  Figure 6 (602)); disclosing the communication interface in the container.
Brown discloses wireless communication between the medical device and a communication interface, but does not disclose a translator. The disclosed translator translates different versions of Bluetooth (i.e. Bluetooth LE to Bluetooth standard), for example. Nonetheless, the specification discloses that such translators are known, for example using Beagle Board, Beagle Bone or Raspberry Pi technology. Examiner agrees. Therefore, Examiner takes Official Notice that such translators are old and well-known, even apart from Applicant’s disclosure. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical kit of Subbarao so as to have included translators, in accordance with the Official Notice taken, in order to enable communication between devices using different communication protocols.

CLAIM 14
The combination of Brown/Official Notice discloses the limitation above relative to Claim 9. Additionally, Brown discloses the following limitations:
wherein the method is carried out by the medical kit, in particular at least by the communication device of the medical kit, the translator device of the medical kit and/or the medical module of the medical kit; (Brown 0041); disclosing the processor of the medical kit performs the functions.
Response to Arguments
Applicant’s arguments and amendments with respect to the U.S.C. 112 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicants arguments relative to the disclosure in Subbarao’s provisional application not teaching the features in the claims is persuasive. The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brown et al.
This Action is Non-final.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2017/0326034 A1 to Lewis discloses a portable medication dispenser includes controlling access to storage areas with a remote command.
US PGPUB 2016/0210439 A1 to Hartlaud et al. discloses a medication dispensing unit with compartments that are locked and may be locked and unlocked remotely.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626 
                                                                                                                                                                                                 Date: 15 February, 2022